In a full and forceful argument by counsel for appellee on application for rehearing, we are asked to modify or recall the expression in the opinion touching that phase of the evidence relating to arrest and search by the detective with the knowledge and consent of the employer. The criticism is based on that tendency of the evidence to the effect that the detective was a public officer, and that his wrongful acts, if any there were, may be ascribed to his relation to the case as such officer and not as agent of defendant.
The writer deems it proper to correct any misleading tendencies of the statement of the law in question. That portion of the opinion is dealing solely with the question of the principal's responsibility for the acts of his agent. It intends to say that, where an agent, acting under a general contract of employment, but with limited power, exceeds or abuses that power in the presence of and with the knowledge and consent of the principal, the latter is responsible. In such case it is his duty to speak, and not to sanction by silent consent the wrongful act of the agent.
On the other hand, as elsewhere stated in the opinion, a public officer is responsible as such for wrongful acts done under color of his office. In such case the person calling his services into action is responsible for any abuse of power only when such person is an aider or abettor of the wrongful act, a participant in such sense as to become an accomplice or joint tort-feasor.
Where there is the dual relation of officer and agent, the act should be referred, prima facie, to that relation to which the act itself pertains.
The majority of the court, composed of ANDERSON, C. J., and SAYRE, SOMERVILLE, and MILLER, JJ., hold that the allowance of the questions on cross-examination of the witness Van Arsdale rested largely in the discretion of the trial court, and, in view of the evidence that the witness' compensation did not depend upon whether he was successful in the case or not, the rulings of the trial court thereon present no reversible error. GARDNER and THOMAS, JJ., concur with the writer in the view that the application for rehearing should be overruled.
The application for rehearing is granted, the judgment of reversal set aside, and the cause is affirmed.
ANDERSON, C. J., and SAYRE, SOMERVILLE, and MILLER, JJ., concur.
GARDNER, THOMAS, and BOULDIN, JJ., dissent.